Citation Nr: 0334698	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for coronary artery disease, status post coronary myocardial 
infarction and artery bypass graft with elevated cholesterol 
and triglyceride and history of hypertension.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1992.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

The veteran contends that his heart disability and 
hypertension warrant a rating in excess of 30 percent.

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

The veteran should be afforded a VA cardiac examination to 
assess the nature and severity of the his hypertension.  In a 
treatment record dated in November 2000, Dr. T. N. indicated 
that the veteran would start taking Altase, an ACE inhibitor 
used to treat hypertension.  In subsequent treatment records, 
it is noted that the veteran is taking Altase in increasing 
doses to regulate his hypertension.  At the VA examination in 
April 2002, the examiner noted that the veteran is on Altase 
to treat his hypertension.  Thus, the Board finds that 
another medical examination is needed to make a decision on 
this claim.

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C.A. § 5103A(b)(1), (2).  

In a treatment record dated in February 2002, Dr. T. N. 
indicates that the veteran would be given a stress test with 
thallium in 9 months.  The results of the stress test are not 
associated with the claims folder.  The RO should attempt to 
obtain and associate with the veteran's claims folder the 
stress test from Dr. T. N.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his heart 
disability and hypertension-the 
records of which have not already been 
obtained.  After securing any 
necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims folder.  In particular, the RO 
should attempt to obtain the veteran's 
stress test results from Dr. T. N.  If 
the RO cannot obtain any of the 
medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  

3.	The veteran should be afforded a VA 
cardiac examination to determine the 
nature, extent, and severity of his 
service-connected heart disability and 
hypertension.  The veteran's VA claims 
folder, including all information 
received pursuant to the above 
request, must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
indicate whether the veteran has left 
ventricular dysfunction with an 
ejection fracture of 30 to 50 percent.  
All tests deemed to be necessary by 
the examiner should be conducted.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should 
be associated with the veteran's VA 
claims folder.

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to a disability rating in excess of 30 
percent for coronary artery disease, 
status post coronary myocardial 
infarction and artery bypass graft 
with elevated cholesterol and 
triglyceride and history of 
hypertension.  If all the desired 
benefits are not granted, a 
supplemental statement of the case 
should be furnished to the veteran.  
The veteran should be afforded an 
opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


